Cite as 2014 Ark. App. 50

                ARKANSAS COURT OF APPEALS
                                     DIVISION IV
                                     No. CR-13-415



                                                Opinion Delivered   January 22, 2014

 RODNEY STEVEN FLETCHER       APPEAL FROM THE FULTON
                   APPELLANT COUNTY CIRCUIT COURT
                              [NO. CR-10-77]
 V.
                              HONORABLE TIM WEAVER,
 STATE OF ARKANSAS            JUDGE
                     APPELLEE
                              AFFIRMED


                          BRANDON J. HARRISON, Judge

      Rodney Steven Fletcher, a habitual offender, was charged criminally on multiple

counts in connection with a 2010 break-in that occurred at a pharmacy in Salem,

Arkansas.   A Fulton County jury found him guilty of commercial burglary, theft of

property, and fraud. The jury acquitted Fletcher of eighteen counts of possession of a

controlled substance with intent to deliver regarding the same incident.           The court

sentenced Fletcher to thirty years in the Arkansas Department of Correction on the

commercial-burglary conviction, forty years on the theft-of-property conviction, and

thirty years on the fraud conviction. The fines totaled $35,000. The court ordered that

Fletcher’s prison sentences run consecutively. We affirm Fletcher’s convictions.




                                            1
                                 Cite as 2014 Ark. App. 50


                                              I.

       The evidence at trial showed that Salem Drug Company, a local pharmacy, was

broken into just before 6:00 a.m. on 8 October 2010. Video cameras at the pharmacy

recorded the break-in. The video footage showed a masked man with a limp taking

several thousand pills from the pharmacy. Store records revealed that $10,200 in cash—

and $1300 in customer checks held in a Ziploc baggy—were also missing. At least 3000

hydrocodone tablets were among the missing pills; the total purchase value of the

controlled substances taken from the pharmacy was around $11,869. The pharmacist who

discovered the break-in, Darla York, said that she did not know who broke into the store.

       Salem’s police chief, Al Roark, told the jury that Fletcher came to mind when he

watched the video footage of the break-in. Roark said that he had known Fletcher for all

of his adult life because Fletcher had been married to his niece; Fletcher also lived close to

the burglarized pharmacy, according to Chief Roark.              Based on Chief Roark’s

information, the Arkansas State Police made Fletcher a person of interest. Police officers

ultimately found Fletcher at Glen Jackson’s house, a place where he was known to stay.

       Members of the Jackson family testified during Fletcher’s trial. Glen Jackson’s son,

David Jackson, said that Fletcher had stayed on their couch, left the house around 2:00

a.m. the morning the break-in occurred, and returned before daylight the same day. Glen

Jackson also testified that Fletcher stayed with them the night before the burglary. Glen

said that he had taken hydrocodone, Zanax, and drank three or four beers the night before

the break-in; that he had slept all night; and that Fletcher woke him up around 8:00 a.m.

(the morning the burglary happened) because Fletcher wanted to buy some tennis shoes at

                                              2
                                Cite as 2014 Ark. App. 50


Walmart. Glen also told the jury that he owned a camouflage-hunting mask and that the

police took his hunting mask and pistol when they searched his house.

       The search of the Jackson home produced these items: a Ziploc baggy containing

twenty four checks made out to Salem Drug Store, a mask, wet pants, an oversized purse

with many bottles of prescription pills inside, injectable narcotics, a .45-caliber handgun,

and boots. Patrolman Johnny Byler testified that when Fletcher turned up at the Jackson

home after the police had started investigating, Fletcher held a “wad of cash” and was

argumentative. Police officers found $6,350.71 on Fletcher’s person; Fletcher told the

police it was an inheritance. State Police lead investigator Todd Shaw said that he saw

Fletcher walking at the Jackson home with “a limp consistent with the person in the video

camera,” and that the camouflage-hunting mask and boots the police found in the Jackson

home were consistent with the mask and boots the burglar had worn.

       Arkansas State Crime Lab chemist Gary Dallas told the jury that the numerous pills

the police recovered from the home where Fletcher was staying included hydrocodone

and other controlled prescription drugs. Forensic DNA examiner Jennifer Beaty testified

that the camouflage-hunting mask the police found contained a “very, very, very tiny

amount of DNA,” and that she was only able to get a partial profile of the DNA from it.

Although Beaty could not say with all scientific certainty that the DNA profile from the

mask matched Rodney Fletcher, she told the jury that “you might find one out of 67

million of the Caucasian population have those same areas.”




                                             3
                                 Cite as 2014 Ark. App. 50


       Fletcher moved for directed verdicts at trial, arguing each time that there was

insufficient DNA evidence to convict him and that the State failed to prove that he was

the person who committed the crimes. Fletcher raises these same points here.

       We treat a motion for a directed verdict as a challenge to the sufficiency of the

evidence. Hunt v. State, 354 Ark. 682, 128 S.W.3d 820 (2003). When reviewing this

challenge we determine whether substantial evidence, direct or circumstantial, supports

the verdict. Lockhart v. State, 2010 Ark. 278, 367 S.W.3d 530. Substantial evidence is

evidence of sufficient certainty and precision to compel a conclusion one way or another

and pass beyond mere suspicion or conjecture. Id. We view the evidence in the light

most favorable to the verdict and consider only the evidence that supports the verdict. Id.

Circumstantial evidence may suffice to support a guilty verdict, but it must exclude every

other reasonable hypothesis consistent with innocence. Id. The credibility of witnesses is

an issue for the jury and not for us. Id. Here, the jury was free to believe all or part of the

witnesses’ testimony and to resolve questions of conflicting testimony and inconsistent

evidence. Id.

                                              II.

       According to Fletcher, “the only possible evidence” that he was the perpetrator

was the inconclusive testimony of DNA expert Jennifer Beaty. The heart of Fletcher’s

argument is that the jury had to guess to convict him because Beaty could not say with

scientific certainty that the DNA profile found on the mask came from him. And the

remainder of the evidence, in Fletcher’s view, is insufficient to support the convictions

because Chief Roark did not identify him as the burglar, the large amount of cash the

                                              4
                                 Cite as 2014 Ark. App. 50


police found on him did not connect him to the break-in, and the Jacksons were either

under the influence or asleep. We hold that the circuit court did not err in denying

Fletcher’s motions for directed verdict and that substantial evidence supports his

convictions.

       In every criminal case the State must of course present enough evidence for a jury

to conclude that the defendant committed the crime. Standridge v. State, 357 Ark. 105,

113, 161 S.W.3d 815, 818 (2004). The State did so in this case. Investigator Shaw

testified that Fletcher had a limp consistent with the person in the security video. Shaw

also told the jury that the camouflage-hunting mask, and the boots the police found where

Fletcher had been staying when the break-in occurred, were consistent with the mask and

boots seen in the pharmacy’s security video. Although the State’s forensic expert could

not say with all scientific certainty that the DNA profile from the mask matched Fletcher,

she did identify Fletcher as a contributor to the DNA found on the mask. The 1 in 67

million chance that another Caucasian person’s DNA would be a match on the hunting

mask is something the jury could consider and weigh for or against the State’s case. Prater

v. State, 307 Ark. 180, 820 S.W.2d 429 (1991). The DNA evidence, in any event, was

just some of the circumstantial evidence the State presented in the case.

       This brings us to the checks. Darla York said that the checks made payable to the

pharmacy were in a plastic Ziploc baggy inside the store. The police later found—in the

home where Fletcher had arguably stayed the night of the break-in—twenty-four checks

in a Ziploc baggy made payable to Salem Drug Store. As for Fletcher’s explanation that

the approximately $6,000 of cash the police found on him was his inheritance, the jury

                                             5
                                 Cite as 2014 Ark. App. 50


was permitted to consider it as evidence of his guilt. Burley v. State, 348 Ark. 422, 73
S.W.3d 600 (2002). That some of the pills recovered from the home Fletcher was staying

in matched some of those that were stolen from the pharmacy was also evidence the jury

could weigh when deciding whether Fletcher was guilty. Prince v. State, 304 Ark. 692,

805 S.W.2d 46 (1991). The jury also heard about Chief Roark’s educated suspicion that

Fletcher was the one in the pharmacy that morning based on his long and close

acquaintance with Fletcher and Fletcher’s proximity to the pharmacy. Davenport v. State,

373 Ark. 71, 281 S.W.3d 268 (2008). Finally, it was up to the jury to credit or discredit

Glen and David Jackson’s testimony about where Fletcher was at what time of day. Id.

       Evidence of guilt is not less because it is circumstantial. Coggin v. State, 356 Ark.
424, 436, 156 S.W.3d 712, 720 (2004). Whether the circumstantial evidence excluded

every hypothesis consistent with innocence was for the jury to decide. Ross v. State, 346
Ark. 225, 230, 57 S.W.3d 152, 156 (2001). We ask only whether the jury resorted to

speculation and conjecture in reaching its verdict. Edmond v. State, 351 Ark. 495, 95
S.W.3d 789 (2003). Here, we have concluded that the State placed before the jury

substantial evidence that Fletcher was the one who committed the crimes and that the jury

did not resort to speculation and conjecture in reaching its guilty verdict.

       Fletcher also argues that the jury’s verdict was inconsistent because the jury

acquitted him of eighteen controlled-substance charges but convicted him of commercial

burglary, theft of property, and fraud. This argument was not made to the circuit court

after the jury returned its verdict or in Fletcher’s motion for a new trial. He cannot raise

it for the first time in this appeal. Eastin v. State, 370 Ark. 10, 257 S.W.3d 58 (2007).

                                              6
                         Cite as 2014 Ark. App. 50


Affirmed.

WYNNE and GLOVER, JJ., agree.

Ogles Law Firm, P.A., by: John Ogles, for appellant.

Dustin McDaniel, Att’y Gen., by: Pamela A. Rumpz, Ass’t Att’y Gen., for appellee.




                                      7